
	
		V
		112th CONGRESS
		1st Session
		H. R. 446
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Rosa Isela Figueroa Rincon, Miguel
		  Angel Figueroa Rincon, Blanca Azucena Figueroa Rincon, and Nancy Araceli
		  Figueroa Rincon.
	
	
		1.Permanent resident status for
			 Rosa Isela Figueroa Rincon, Miguel Angel Figueroa Rincon, Blanca Azucena
			 Figueroa Rincon, and Nancy Araceli Figueroa Rincon
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Rosa Isela Figueroa Rincon, Miguel Angel Figueroa Rincon, Blanca Azucena
			 Figueroa Rincon, and Nancy Araceli Figueroa Rincon shall each be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Rosa Isela Figueroa
			 Rincon, Miguel Angel Figueroa Rincon, Blanca Azucena Figueroa Rincon, or Nancy
			 Araceli Figueroa Rincon enters the United States before the filing deadline
			 specified in subsection (c), he or she shall be considered to have entered and
			 remained lawfully and shall, if otherwise eligible, be eligible for adjustment
			 of status under section 245 of the Immigration and Nationality Act as of the
			 date of the enactment of this Act.
			(c)Waiver of
			 Grounds for Removal or Denial of Admission
				(1)In
			 generalNotwithstanding
			 sections 212(a) and 237(a) of the Immigration and Nationality Act, Rosa Isela
			 Figueroa Rincon, Miguel Angel Figueroa Rincon, Blanca Azucena Figueroa Rincon,
			 and Nancy Araceli Figueroa Rincon may not be removed from the United States,
			 denied admission to the United States, or considered ineligible for lawful
			 permanent residence in the United States, by reason of any ground for removal
			 or denial of admission that is reflected in the records of the Department of
			 Homeland Security or the Visa Office of the Department of State, on the date of
			 the enactment of this Act.
				(2)Rescission of
			 outstanding order of removalThe Secretary of Homeland Security shall
			 rescind any outstanding order of removal or deportation, or any finding of
			 inadmissibility or deportability, that has been entered against Rosa Isela
			 Figueroa Rincon, Miguel Angel Figueroa Rincon, Blanca Azucena Figueroa Rincon,
			 or Nancy Araceli Figueroa Rincon by reason of any ground described in paragraph
			 (1).
				(d)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(e)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Rosa Isela Figueroa
			 Rincon, Miguel Angel Figueroa Rincon, Blanca Azucena Figueroa Rincon, and Nancy
			 Araceli Figueroa Rincon, the Secretary of State shall instruct the proper
			 officer to reduce by 4, during the current or next following fiscal year, the
			 total number of immigrant visas that are made available to natives of the
			 country of the aliens’ birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act.
			(f)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Rosa Isela Figueroa Rincon, Miguel Angel Figueroa Rincon, Blanca Azucena
			 Figueroa Rincon, and Nancy Araceli Figueroa Rincon shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the Immigration
			 and Nationality Act.
			
